Citation Nr: 0934928	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-06 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hepatitis.

2.  Entitlement to service connection for a right foot 
condition.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to May 
1977 and from June 1977 to September 1981.  The Veteran also 
had a period of Reserve service.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The RO, in pertinent part, continued 
the 10 percent disabling rating for the service connected 
hepatitis and denied service connection for diabetes 
mellitus.  

The Veteran has also appealed a September 2007 rating 
decision, which denied service connection for a right foot 
condition, claimed as bunions and falling arches.  The claims 
have been merged on appeal.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran's hepatitis has been productive of subjective 
complaints of fatigue and itchy skin; however, there has been 
no objective evidence of daily fatigue, malaise, or anorexia 
(without weigh loss or hepatomegaly), requiring dietary 
restriction or continuous medication.  Moreover, there has 
been no evidence of incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least two weeks, but less than four weeks, 
during a12-month period.

3.  A right foot condition was not incurred during the 
Veteran's active military service.

4.  A portion of the Veteran's active military service was 
during the Vietnam era; however, the Veteran did not serve in 
Vietnam and thus, he is not afforded the presumptions for 
veterans with service in the Republic of Vietnam under 
38 C.F.R. §§ 3.307, 3.309.

5.  There is no record of the Veteran having been exposed to 
herbicides during his active military service.

6.  Diabetes mellitus was not incurred during the Veteran's 
active military service nor did it manifest in the year 
following separation from said service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7345 
(2008).

2.  The criteria for the establishment of service connection 
for a right foot condition have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

3.  The criteria for the establishment of service connection 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in November 
2005 and March 2007.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Notice pursuant to the Dingess 
decision was sent in March 2007, November 2007, and January 
2008.    

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In November 2005, the RO 
notified the Veteran that he should submit evidence showing 
that his service connected hepatitis had increased in 
severity.  In June 2009, the RO sent the Veteran a VCAA 
letter, which set forth the evidence necessary to satisfy the 
claim for a higher rating for hepatitis, i.e. the RO set 
forth the specific rating criteria from zero percent to 100 
percent for evaluating liver disabilities.  The Veteran 
responded in June 2009 and indicated that he had no 
additional evidence to submit in support of his claim.  The 
notice letter, in conjunction with the Veteran's lay 
assertions of effects of the service-connected disability on 
his daily life, indicate an awareness of the evidence 
necessary to substantiate the claim for a higher evaluation 
and no further analysis in that regard is necessary.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service private and 
VA medical records, and reports of VA examination.  The 
February 2006 report of VA examination provides all the 
medical evidence required to properly rate the Veteran's 
disorder.  The Veteran has not identified any other evidence 
which has not been obtained.

The Board notes that in the Veteran's substantive appeal, he 
contends that his hepatitis has worsened and an increase in 
the 10 percent rating is warranted.   The Board considered 
whether a new examination is in order to properly rate the 
service connected hepatitis; however, the mere fact that the 
Veteran has not had an examination in a few years does not 
necessarily render that examination inadequate for purposes 
of rating the Veteran's service-connected disability, 
particularly in a situation where the disability has 
stabilized for quite some time.  In situations where the 
appellant can articulate or show some specific reasons why 
the last examination report no longer provides an accurate 
assessment as to the current severity of a condition, a new 
examination is certainly warranted.   

Here, however, aside from the indicating the condition has 
worsened, which is the basis for a claim for a higher rating 
and not shown on the last VA examination, the Veteran has not 
set forth any specific complaints as to how his hepatitis has 
increased in severity.  Moreover, there has been no record of 
any current treatment for the service connected condition.  
As such, the Board finds that the February 2006 VA 
examination is adequate for rating purposes.  There is enough 
evidence in the claims file to render a decision on the 
merits of the increased rating claim.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A. Increased Rating for Hepatitis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran maintains that a higher rating is warranted for 
his hepatitis because it causes symptoms to include, but not 
limited to, fatigue and itchy skin.  The Veteran's hepatitis 
is rated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7345 for chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, drug-induced 
hepatitis, etc, but excluding bile duct disorders and 
hepatitis C) productive of intermittent fatigue, malaise, and 
anorexia or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  38 C.F.R. § 4.114.

A 20 percent rating is assigned for chronic liver disease 
without cirrhosis productive of daily fatigue, malaise, and 
anorexia (without weigh loss or hepatomegaly), requiring 
dietary restriction or continuous medication or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  Id.

The Board has thoroughly reviewed all the evidence of record.  
After careful consideration, the Board finds, as is explained 
below, that the Veteran's hepatitis most closely approximates 
the criteria for the current 10 percent rating assigned.  
38 C.F.R. § 4.7.  In this regard, upon VA examination in 
February 2006, the Veteran was mostly asymptomatic but did 
report a history of fatigue as well as a history of itchy 
skin.  Some of the fatigue was related to his history of 
insomnia at night.  The Board notes the Veteran denied any 
follow-up for his hepatitis C over the past 8 years.  The 
Veteran also denied right upper quadrant pain, nausea, 
vomiting, ascites, anorexia, weight loss, esophageal 
varicosities, or jaundice.  

Physical examination showed no palmar erythema or lesions of 
the skin.  The Veteran was mildly obese, but his abdomen was 
non tender to palpation.  There were no ascites noted.  There 
was no evidence of hepato/splenomegaly.  The liver margin was 
2 fingers above the lower rib and non tender.  The lower 
extremities showed no evidence of edema or significant 
trophic changes.  The lab work did show a high alanine 
transaminase (ALT) viral load, but the ultrasound of the 
liver was within normal limits.   

The Board has reviewed private medical records associated 
with the claims folder.  However, they are devoid of any 
complaints or treatment for hepatitis or symptoms associated 
with such.

In sum, based on the evidence delineated above, an evaluation 
in excess of 10 percent, to include "staged" ratings, is 
not warranted.  Specifically, there has been no evidence of 
daily fatigue, malaise, and anorexia (without weigh loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication.  Moreover, there has been no evidence of 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  38 C.F.R. § 4.114; Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Should the Veteran's disability change in the 
future, a higher evaluation may be assigned.

In the present case, the evidence does not reflect that the 
Veteran's hepatitis has caused marked interference with 
employment beyond that already contemplated in the assigned 
evaluation or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

B.  Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and diabetes mellitus 
becomes manifest to a degree of at least 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

1.  Right Foot Condition

The Veteran contends that he was entitled to service 
connection for a right foot condition.  Specifically, he 
asserts that he has bunions and falling arches as a result of 
the shoes worn during his active military service.  See claim 
received in January 2007.  After careful consideration of all 
procurable and assembled data, the Board finds that service 
connection for a right foot condition is not warranted.  

In this regard, treatment records from the Veteran's periods 
of service ending in 1977 and 1981 are wholly devoid of 
complaints, treatment, or diagnoses of a right foot 
condition.  Post-service, it appears that the earliest 
medical record on file showing a diagnosis of tendonitis of 
the posterior tibialis tendon of the right foot is dated in 
March 2005.  

Private medical records from Foot Specialists Associates show 
the Veteran was treated with an injection for his tendonitis.  
X-rays of the right foot were negative for fracture, 
dislocation, avulsion, spur formation, or other osseous 
abnormalities.  In March 2007, the Veteran was diagnosed with 
plantar fasciitis.  X-rays were similarly negative as those 
taken in 2005.

The Board notes that VA outpatient treatment records dated in 
1981 and reports of VA examination dated between 1982 and 
2006 are negative for a right foot condition. 

Looking at documented diagnoses in the claims file, there is 
a 24-year evidentiary gap in this case between the Veteran's 
period of active duty service ending in 1981, and the 
earliest objective medical evidence of tendonitis of the 
right foot in March 2005.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that a right foot condition, variously 
diagnosed as tendonitis and plantar fasciitis, was the result 
of military service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of a right foot condition between the period of 
active military service ending in 1981 and the first 
objective diagnosis in 2005, is itself evidence which tends 
to show that the veteran's current right foot condition did 
not have its onset in service or for many years thereafter.

As neither right foot tendonitis nor plantar fasciitis was 
shown during service or for decades thereafter, service 
connection can only be granted if there is some medical 
evidence linking the current condition to service.  Here, 
there is no such medical evidence.  Absent such medical 
evidence, there is no basis upon which to award service 
connection.  38 C.F.R. § 3.303; see Hickson, supra.

The Board has considered, but decided against, remanding this 
matter for a medical examination with opinion.  In so 
concluding, the Board notes that VA regulations provide that 
VA will assist the Veteran by providing a medical examination 
or obtaining a medical opinion based upon review of the 
evidence of record if VA determines that it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The 
regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because requirements in subsections (B) or (C) are not met 
with regard to the claim for service connection for a right 
foot condition, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

While the Veteran has not specifically argued that he has had 
right foot problems since service, the Board assumes that 
this underlies his claim for benefits.  The Veteran is 
competent to report his symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.   
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board 
can not give great weight and credibility to the argument 
that a right foot problem has existed since service in light 
of the evidence that a right foot condition was not diagnosed 
during service.  Further, tendonitis was not diagnosed until 
24 years after the Veteran's separation from service, and has 
not been shown to be related thereto.  

While the Veteran contends that a right foot condition is 
related to his periods of active military service, his 
statements do not constitute competent evidence of a medical 
nexus opinion.  The Veteran is not a medical professional and 
his statements as to diagnoses and etiology do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence of record does not 
show a right foot condition during service or for years 
thereafter, nor does it show that the Veteran's current 
problems are related to service; the evidence is not in 
relative equipoise.  

Accordingly, as the preponderance of the evidence is against 
the claim for entitlement to service connection for a right 
foot condition, the appeal must therefore be denied.  38 
U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 136; Gilbert, 1 Vet. 
App at 55-57.   

2.  Diabetes Mellitus

The Veteran contends that he was entitled to service 
connection for diabetes mellitus.  The Veteran has not set 
forth a specific incident as to service incurrence, but 
instead asserts that he had severe headaches and dizziness, 
which began in service and continued to the present.  See 
notice of disagreement received in January 2007.  After 
careful consideration of all procurable and assembled data, 
the Board finds that service connection for diabetes mellitus 
is not warranted.  

At the outset, the Board notes that while the Veteran served 
approximately four months during the Vietnam Era, his DD 214 
reveals that he did not have any service in Vietnam.  
Diabetes mellitus is a disease associated with exposure to 
certain herbicide agents and will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
As the Veteran did not serve in the Republic of Vietnam 
during the Vietnam era, he is not presumed to have been 
exposed during his period of service to an herbicide agent.  
38 U.S.C.A. § 1116(f).   A request for information to the 
National Personnel Records Center (NPRC) completed in 
December 2005 revealed no record of the Veteran having been 
exposed to herbicides during active service.
 
Treatment records from the Veteran's periods of service 
ending in 1977 and 1981 are wholly devoid of complaints, 
treatment, or diagnoses of diabetes mellitus or elevated 
glucose readings.  Further, contrary to the Veteran's 
assertions, they are negative for complaints of headaches or 
dizziness.  In fact, glucose tests during service were 
negative as were separation report of medical examinations 
dated in March 1977 and August 1981.

Post-service, it appears that the earliest medical record on 
file showing a diagnosis of diabetes mellitus  is dated in 
March 1999.   Looking at the documented diagnosis in the 
claims file, there is a  18-year evidentiary gap in this case 
between the Veteran's active service and the earliest 
confirmed diagnosis of diabetes mellitus in 1999, which is 
well outside the one-year presumptive period.  38 C.F.R. 
§§ 3.307, 3.309   Thus, the lack of any objective evidence of 
diabetes mellitus between the period of active military 
service ending in 1981 and the first objective diagnosis in 
1999, is itself evidence which tends to show that the 
Veteran's current diabetes mellitus did not have its onset in 
service or for many years thereafter.  See Maxson and 
Forshey, supra.

As the Veteran's diabetes mellitus was not shown during 
service or for years thereafter, service connection can only 
be granted if there is some medical evidence linking the 
current condition to service.  Here, there is no such medical 
evidence.  Absent such medical evidence, there is no basis 
upon which to award service connection.  38 C.F.R. § 3.303; 
see Hickson, supra.

The Board has considered, but decided against, remanding this 
matter for a medical examination with opinion.  In so 
concluding, the Board finds that the evidence of record does 
not establish that the Veteran suffered an event, injury, or 
disease in service or that diabetes mellitus may be 
associated with such.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

The Board is cognizant that the Veteran maintains that he has 
had headaches and dizziness since service, and that the 
Veteran is competent to report his symptoms.  See, e.g., 
Layno, 6 Vet. App. at 465.  However, the Board can not give 
great weight and credibility to the Veteran's account of 
headaches and dizziness in service and subsequent thereto, as 
this is not confirmed by service or post-service treatment 
records.  See Rucker, 10 Vet. App. at 74.   Further, diabetes 
mellitus was not diagnosed until 18 years after the Veteran's 
separation from service, and has not been shown to be related 
thereto.  

While the Veteran contends that diabetes mellitus is related 
to his periods of active military service, his statements do 
not constitute competent evidence of a medical nexus opinion.  
The Veteran is not a medical professional and his statements 
as to diagnoses and etiology do not constitute competent 
medical evidence.  Espiritu, 
2 Vet. App. at 494-95.  The evidence of record does not show 
diabetes mellitus during service or for years thereafter, nor 
does it show that the Veteran's current problems are related 
to service.    

In sum, the evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim and the 
appeal involving service connection for diabetes mellitus 
must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 
F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hepatitis is denied.

Entitlement to service connection for a right foot condition 
is denied.

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


